Citation Nr: 1036001	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  00-04 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The veteran had active service from June 1966 to November 1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), in pertinent part 
denying reopening of the present claim.

In May 2003, the Board remanded the appealed claim for 
appropriate notice and development assistance pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) 
(2010).  The Board remanded the claim again in October 2007 for 
additional development.  The case now returns to the Board for 
further review.

The issues of entitlement to service connection for 
congestive heart failure as secondary to service-connected 
hypertension, and entitlement to service connection for 
end stage renal disease (stage IV) as secondary to 
service-connected hypertension, have been raised by the 
medical record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

In October 2007 the Board remanded the Veteran's claim based on 
the need to answer medical questions left unanswered by the VA 
examiner who conducted the VA spine examination for compensation 
purposes in February 2005.  Unfortunately, although only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97 (2008), substantial 
compliance with the remand instructions has not been 
satisfactorily accomplished.
A VA examination provided in November 2009 was conducted by a 
practitioner in family medicine who appears not to have 
adequately addressed the medical questions at issue or, 
alternatively, appears to have missed or ignored relevant medical 
evidence.  The examination report left out many salient details 
of the Veteran's medical history and recent medical findings, and 
thereby provided conclusions based on inaccurate factual 
premises.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

The November 2009 examination was not conducted by the same 
examiner who conducted the February 2005 VA examination, and in 
that event the examiner was instructed by the Board's October 
2007 remand to review the past record, including the February 
2005 VA examination report.  However, the November 2009 examiner 
made no mention of the previous examination in February 2005, and 
did not address its findings.  Also, the November 2009 examiner 
noted current X-rays taken in four views, but did not mention the 
April 2007 MRI findings for the low back obtained at Central 
Connecticut Imaging, Rocky Hill, Connecticut.  That MRI report 
identified numerous specific disorders of the back at multiple 
levels, none of which was noted nor addressed by the November 
2009 VA examiner.  

For example, at the L4-L5 level, the April 2007 MRI report 
identified grade I retrolisthesis and moderate to large disc 
protrusion, with severe facet and ligamentum flavum hypertrophy, 
moderate to severe spinal stenosis and severe foraminal stenosis, 
and impingement on L4 nerve roots, more so on the right.  
Virtually none of those findings at that level were noted by the 
November 2009 VA examiner.  Rather, the November 2009 examiner 
addressed the back generally, based on X-rays obtained, stating, 
"No compression deformity [...] is seen."  Thus, the November 
2009 examiner contradicted the prior MRI findings of severe 
spinal stenosis and severe foraminal stenosis, which are clearly 
compression deformities, without even acknowledging this 
discrepancy.  Thus, the Board must find the VA examination 
conducted in November 2009 to be inadequate and non-probative for 
failure to consider or address relevant medical findings, and for 
basing opinions on what are apparently (based on recent MRI 
findings in 2007) erroneous factual bases.  The November 2009 
examination is also inadequate for failure to take into account 
pertinent records of prior medical treatment, including in 
particular the April 2007 MRI report.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization and/or 
assistance from the Veteran, obtain any as yet 
unobtained VA or private treatment or examination 
records pertinent to the Veteran's claimed back 
disorder.  Associate all records and responses 
received with the claims folders.

2.  Thereafter, the Veteran should be afforded a 
VA examination by an appropriate specialist (not 
the family physician who conducted the November 
2009 VA examination of the Veteran's back) to 
address his claimed back disorder, addressing the 
nature and etiology of any current back 
disorders.  The claims folders must be available 
to any examiner for review in conjunction with 
the examination.  Any indicated, non-invasive 
tests should be conducted.  The examiner should 
review the past record, including the February 
2005 VA spine examination report.  For each 
identified back disorder, the examiner should 
address the following:

a.  What is the nature of the current back 
disorder, including based on the report of 
April 2007 MRI findings for the low back 
obtained at Central Connecticut Imaging, 
Rocky Hill, Connecticut, as reflected in the 
claims file.  

b.  Is it at least as likely as not (i.e., 
to a probability of 50 percent or more) that 
the back disorder developed during the 
Veteran's period of active service from June 
1966 to November 1969, that the back 
disorder is causally related to an injury or 
disease in that service, or that the back 
disorder is otherwise causally related to 
that service, or, alternatively, is any such 
causal relationship to service unlikely 
(i.e., less than a 50-50 probability)?  In 
answering that question, the examiner should 
note that, if the Veteran's lifting injury 
in service or other corroborated condition 
in service at- least-as-likely-as-not 
contributed to any significant degree to a 
current back disorder, then the examiner 
must answer the question in the affirmative.   
The examiner must also consider pertinent 
in-service and post-service medical 
findings, including noted X-rays in service 
in December 1968 showing an apparent defect 
through the pars interarticularis on the 
right, assessed as spondylolysis of L5 on 
the right, as well as an X-ray finding at 
that time of spina bifida  occulta.  

c.  In answering the above question for each 
back disorder found, the examiner should be 
advised that a presumption of soundness is 
in effect as to any disorder which was not 
noted at the service entrance examination.  
Hence, the examiner should not provide any 
opinion based on an assumption that a back 
disorder pre-existed service, unless the 
examiner concludes that an identified back 
disorder amounts to a congenital or 
developmental defect (which necessarily pre-
existed service).  In that case, the 
examiner should elaborate as to whether any 
superimposed additional disability developed 
in service or is otherwise causally related 
to service.

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3. Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

